Exhibit 10.23

EIGHTH AMENDMENT TO THE 2002 AMENDED SERVICING AGREEMENT

THIS AMENDMENT (“Amendment”) is made this 15th day of December, 2006 to that
certain 2002 Amended Servicing Agreement (“Agreement”) by and between BOSTON
SERVICE COMPANY, INC. (“BSC”) and AUTO LENDERS LIQUIDATION CENTER, INC. (“Auto
Lenders”).

BACKGROUND

BSC and Auto Lenders wish to amend the Amended Servicing Agreement by changing
language in the Second Amendment to the 2002 Servicing Agreement and inserting
additional language to Paragraph 4 – Delivery & Reconditioning of Vehicles and
by inserting the agreed upon Servicing Fee for calendar year 2009 within
Paragraph 9. All other terms and conditions remain in full force and effect.

Change to Fourth Amendment to the Amended Servicing Agreement

Amendment to Paragraph 4 – Delivery and Reconditioning of Vehicles

The paragraph will limit the amount of reimbursed expense by BSC to Auto Lenders
covering the period of 01/01/07 through 12/31/07 to $675,000 per month.

Amendment to Paragraph 9 – Consideration

This Paragraph shall be amended as it pertains to the Guarantee Fees found under
Paragraph B (iv) in which the agreed upon Guarantee Fee for the calendar year
2009 will appear as follows:

The Guarantee Fee will be $250,000 per month for the period 01/01/09 through
12/31/09.

IN WITNESS WHEREOF, BSC and Auto Lenders have caused this Eighth Amendment to
the 2002 Amended Servicing Agreement to be executed by their duly authorized
corporate officers and their corporate seals to be affixed hereto the day and
year written beneath their signatures below; each intending this Amendment shall
become effective on the date first written above.

 

    AUTO LENDERS LIQUIDIATION CENTER, INC. Attest:   /s/ Beverly Shoemaker    
By:   /s/ Michael Wimmer [Assistant] Secretary     Title:   Pres\CEO (Corp.
Seal)     Dated:   12/18/06    

BOSTON SERVICE COMPANY, INC. t/a

HANN FINANCIAL SERVICE CORP.

Attest:   Laura Fields     By:   /s/ Charles Dovico [Assistant] Secretary    
Title:   President & CEO (Corp. Seal)     Dated:   12/18/06